Citation Nr: 1642952	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  12-24 024A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected right ankle disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Navy from October 1981 to December 1997, when he was discharged based on physical disability.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana in which the appellant's claim of entitlement to service connection for a right ankle disorder was granted on the basis of aggravation.  The RO also assigned a 10 percent evaluation for the right ankle disability, effective from October 2009.

The Veteran has appealed the initial rating assigned for the service-connected right ankle disability.  He is, in effect, asking for a higher rating effective from the date service connection was granted.  Thus, the entire time period in question is on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In June 2016, the Veteran presented testimony at a Board videoconference hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim may be considered part and parcel of an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court noted that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The issue of entitlement to a TDIU due to service-connected disability was raised during the June 2016 Board videoconference hearing.  Thus, the issue has been added to the instant claim. 

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The issue of entitlement to an automobile allowance or specially adapted equipment was raised in the VA Form 21-4138 submitted in December 2010, but this matter has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and the issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional development is necessary with respect to the issues on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AOJ for action as described below. 

Review of the evidence of record reveals that the appellant, in his September 2012 VA Form 9, contended that his right ankle was broken at the time of his in-service right knee injury.  He also argued that he was entitled to an initial evaluation in excess of 10 percent for the right ankle disability.

The Board must determine whether there is any other basis upon which an increased evaluation may be assignable.  In this regard, except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, unless the conditions constitute the same disability or the same manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  

The appellant underwent a VA ankle examination in January 2010.  Associated radiographic examination revealed the presence of a deformity of the medial malleolus due to old injury, as well as a deformity on the lateral aspect of the talus that was due to old injury.  The examiner rendered a diagnosis of severe osteoarthritis of the right ankle with evidence of an old fracture.  However, the examiner did not address the question of whether or not either of these deformities is related to any injury that the appellant experienced in service; the Veteran is service-connected for each knee based on in-service injury and surgical repair and he is also service-connected for the left hip.

The August 2010 rating decision reflects that service connection was granted for right ankle osteoarthritis on a theory of aggravation.  The RO found that the non-serviced-connected right ankle osteoarthritis was made permanently worse by the service-connected right knee disability.  The RO also evaluated the right ankle condition as 20 percent disabling based on limitation of motion under Diagnostic Code 5271 and subtracted a 10 percent baseline level of limitation of motion from the 20 percent total disability to arrive at a 10 percent evaluation based on aggravation.  However, there was no discussion about whether or not other Diagnostic Codes such as 5273 (deformity of the os calcis or astragalus) or 5262 (malunion or nonunion of the tibia and fibula) applied as distinct manifestations of the right ankle disability as per Esteban.  

In this case, the AOJ has not considered whether or not all the musculoskeletal findings of record are part and parcel of the service-connected right ankle disability, to include the findings of the October 2015 MRI of the right ankle that showed the presence of ligament and tendon damage.  On remand, the AOJ must address the issue of entitlement on a secondary basis, to include by way of aggravation, to separate evaluations for all of the various manifestations of right ankle pathology.

However, prior to that determination, the AOJ must address the question of entitlement to direct service connection for all of the right ankle pathology documented in the medical evidence of record, including the osteoarthritis, the malleolus deformity, the talus (astragalus) deformity and the various ligament tears and tendon damage.  This is so because entitlement to direct service connection would eliminate the subtraction of the 10 percent baseline from the 20 percent total that was calculated due to the grant of service connection for the right ankle disability on an aggravation basis and thereby yield a higher initial evaluation.  On remand, the AOJ must obtain a medical opinion on the question of whether or not any right ankle pathology is etiologically related to any injury the appellant experienced in service - particularly any knee injury or to any service-connected disability, including both knees and the left hip.  

Also, a precedential opinion that directly impacts this case was recently issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  Neither the January 2010 VA examination results nor the December 2015 VA examination results reflect full compliance with Correia.  Accordingly, the Board finds that a new VA examination is required.

Additionally, a review of the medical evidence of record reveals that no VA treatment records dated after December 2015 have been included in the evidence of record.  Because such records could reflect the extent and severity of the claimed disability, VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, all outstanding VA treatment records should be obtained and associated with the evidence of record.
Lastly, as noted above, the issue of entitlement to a TDIU has been raised by the record.  This issue has not been developed or considered by the RO.  

Therefore, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Contact the Veteran and obtain the names and addresses of all medical care providers (private, VA, or other government) who have treated him for his service-connected right ankle since 2009.  After securing the necessary release(s), obtain such records.  In particular, VA treatment records dated from December 2015 onward must be obtained.

2.  Provide the Veteran and his service representative with notice of the criteria for establishing entitlement to a TDIU, including on an extraschedular basis.  Send the Veteran and his service representative a letter requesting that he provide sufficient information and, if necessary, authorizations to enable VA to obtain any additional evidence pertinent to the claim for a TDIU.  

Specifically, the Veteran should be asked to complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information In Connection With Claim for Disability Benefits.  Each executed form should be returned to VA.  All records and responses should be associated with the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his service representative should be notified of unsuccessful efforts in this regard in order to allow the Veteran the opportunity to submit the records for VA review.

Advise the Veteran to obtain (from his employer) and submit (to VA) his employment records, particularly those pertaining to lost time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement.

Advise the Veteran that he should submit evidence documenting any attempts to obtain employment, to include the number and status of job applications filed, to include any rejection letters of employment and that he should submit evidence documenting marginal employment, if any, secured that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination to determine the nature, etiology, onset date, severity and extent of his current right ankle pathology. 

The entire claims file must be reviewed, to include the Veteran's lay statements and assertions.  If the examiner does not have access to the electronic file, any relevant records contained in the electronic file that are not available must be otherwise made available to the examiner.

All indicated tests should be accomplished and all clinical findings should be reported in detail.  All pertinent imaging results such as X-ray, CT scan and/or MRI results should be discussed.  After examining the Veteran and reviewing his claims file, the examiner must provide a comprehensive report including complete rationale for all conclusions reached.

The examiner must opine whether it is at least as likely as not (50 percent or greater probability) that any one of the identified right ankle disorders, including osteoarthritis, the old ununited fracture of the malleolus, the deformity on the lateral aspect of the talus and any tendon damage or ligament tear, had its onset in service, particularly in connection with any in-service right or left knee injury. 

If not, the examiner must also opine whether it is at least as likely as not (50 percent or greater probability) that any one of the identified right ankle disorders, including osteoarthritis, the old ununited fracture of the malleolus, the deformity on the lateral aspect of the talus and any tendon damage or ligament tear, has been caused by OR aggravated by the Veteran's service-connected left hip and/or bilateral knee disabilities. 

(By "aggravation" the Board means a permanent increase in the severity of the underlying disability beyond its normal progression.)

In addition, the examiner must identify the objective manifestations attributable to the Veteran's service-connected right ankle disability.  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination must record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing for each ankle.  

4.  Upon receipt of the VA examination report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2. 

5.  Thereafter, adjudicate the matter of an increased initial evaluation for the right ankle disability, to include consideration of whether any bony deformity of the malleolus or talus and/or any tendon/ligament damage is part and parcel of the disability whether by way of direct service connection or secondary service connection, to include by aggravation.  This adjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories; 38 C.F.R. §§ 3.303, 3.310, 3.321, 4.40, 4.59; Esteban v. Brown, 6 Vet. App. 259 (1994); Allen v. Brown, 7 Vet. App. 439, 448 (1995); DeLuca v. Brown, 8 Vet. App. 202 (1995); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

6.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case (SSOC) containing notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the related claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

